Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 1 of 15 PageID #: 1396



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------
   MARAL AGARUNOVA, individually and on
   behalf of others similarly situated,

                                       Plaintiff,                    MEMORANDUM & ORDER
                                                                     16-CV-0638 (MKB)

                              v.

   THE STELLA ORTON HOME CARE AGENCY,
   INC.,

                                       Defendant.
   ---------------------------------------------------------------
   MARGO K. BRODIE, United States District Judge:

            Plaintiff Maral Agarunova commenced the above-captioned action on her own behalf

   against Defendant The Stella Orton Home Care Agency, Inc., on February 5, 2016, asserting

   claims under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), the Wage Theft

   Prevent Act (“WTPA”), and New York Labor Law (“NYLL”), alleging that Defendant engaged

   in illegal pay practices and wage and hour violations. (Compl., Docket Entry No. 1.) On

   September 5, 2017, Plaintiff filed an Amended Complaint, (Am. Compl., Docket Entry No. 30),

   and on October 20, 2017, Plaintiff filed a Class and Collective Action Second Amended

   Complaint (“SAC”), asserting FLSA and NYLL claims on behalf of herself and other similarly

   situated home health and personal care aids employed by Defendant, (SAC, Docket Entry No.

   41). Two additional Plaintiffs, Alfira Caprita and Tatsiana Matveyenkava (collectively, the

   “Opt-in Plaintiffs”),1 subsequently filed Consent to Join forms with the Court. (Alfira Caprita

   Consent to Join, Docket Entry No. 55-1; Tatsiana Matveyenkava Consent to Join, Docket Entry


            1
                The Court collectively refers to Agarunova and the Opt-in Plaintiffs as “Plaintiffs.”
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 2 of 15 PageID #: 1397



   No. 61-1.)

          Currently before the Court are Defendant’s motions (1) to compel arbitration, and (2) to

   stay this action pending resolution of a class grievance. (Def. Mot. to Compel Arbitration (“Def.

   Mot. to Compel”), Docket Entry No. 82; Def. Mem. in Supp. of Def. Mot. to Compel (“Def.

   Mem.”), Docket Entry No. 82-11; Def. Mot. to Stay, Docket Entry No. 104.) For the reasons

   discussed below, the Court denies Defendant’s motion to compel and motion to stay as to

   Agarunova, reserves decision on Defendant’s motion to compel as to the Opt-in Plaintiffs, and

   denies the motion to stay as moot as to the Opt-in Plaintiffs.

     I.   Background

              a.   Factual background

          The following facts are taken from the SAC and the declaration of Phillip K. Davidoff

   and the attached exhibits, filed in support of Defendant’s motion to compel.2 (SAC; Decl. of

   Phillip K. Davidoff (“Davidoff Decl.”), Docket Entry No. 82-1.)

                     i.   The parties

          Defendant is a home health care agency whose workers provide home-based aid to



          2
             The Court may properly consider documents outside of the pleadings for purposes of
   deciding a motion to compel arbitration and a motion to stay. See Alexander v. Possible Prods.,
   Inc., 336 F. Supp. 3d 187, 192 n.2 (S.D.N.Y. 2018) (considering materials outside of the
   pleadings for purposes of a motion compel) (citing Faggiano v. CVS Pharm., Inc., 283 F. Supp.
   3d 33, 34 n.1 (E.D.N.Y. 2017)); see also Ramasamy v. Essar Glob., No. 11-CV-3912, 2012 WL
   1681763, at *2 (S.D.N.Y. May 8, 2012) (“[T]he [c]ourt [can] consider material outside the
   pleadings on a motion to stay or dismiss in favor of arbitration.”); BS Sun Shipping Monrovia v.
   Citgo Petroleum Corp., No. 06-CV-839, 2006 WL 2265041, at *3 n.6 (S.D.N.Y. Aug. 8, 2006)
   (“While it is generally improper to consider documents not appended to the initial pleading or
   incorporated in that pleading by reference in the context of a Rule 12(b)(6) motion to dismiss, it
   is proper (and in fact necessary) to consider such extrinsic evidence when faced with a motion to
   compel arbitration.” (citing Sphere Drake Ins. Ltd. v. Clarendon Nat’l Ins. Co., 263 F.3d 26, 32–
   33 (2d Cir. 2001))).




                                                    2
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 3 of 15 PageID #: 1398



   individuals in need of medical or other home care assistance. (SAC ¶ 1.) Plaintiffs are health

   care workers formerly employed by Defendant. (Id.) Plaintiffs allege that they, and other

   members of the putative class, typically worked more than forty hours per week and that

   Defendant failed to pay them the overtime compensation to which they are entitled. (Id. ¶¶ 2,

   25–46.) In addition, Plaintiffs allege that Defendant consistently delayed payment of

   compensation to which they were entitled. (Id. ¶¶ 3, 47–54.)

          Defendant employed Agarunova from 2008 until April of 2015, (id. ¶ 10); Caprita from

   August 1, 2014 until August 5, 2016, (Caprita Compl. ¶ 10, annexed to Davidoff Decl. as Ex. C,

   Docket Entry No. 82-4),3 and Matveyenkava from October 18, 2002 until July 17, 2016, (Decl.

   of Tatsiana Matveyenkava ¶ 2, annexed to Davidoff Decl. as Ex. H, Docket Entry No. 82-9).

                    ii.   The dispute resolution provision of the collective bargaining
                          agreement

          Defendant’s employees are members of 1199SEIU Union Healthcare Workers East (the

   “Union”), who are covered by a collective bargaining agreement (“CBA”) and several

   memoranda of agreement extending and modifying the CBA. (2014 MOA, annexed to Davidoff

   Decl. as Ex. A, Docket Entry No. 82-2; 2015 MOA, annexed to Davidoff Decl. as Ex. B, Docket

   Entry No. 82-3.) On March 1, 2014, Defendant and the Union entered into a memorandum of



          3
               On November 8, 2016, Caprita commenced an action in this district on behalf of herself
   and others similarly situated against Defendant alleging violations of the FLSA and NYLL.
   (Caprita Compl.) After Defendant filed a letter requesting a pre-motion conference indicating
   that it intended to move to dismiss the action based on the alternative dispute resolution
   provision in a memorandum of agreement finalized by the Union and Defendant on December
   16, 2015, (Pre-Motion Letter, annexed to Davidoff Decl. as Ex. D, Docket Entry No. 82-5), the
   parties filed a stipulation of discontinuance, (Stip. of Discontinuance, annexed to Davidoff Decl.
   as Ex. E, Docket Entry No. 82-6), and the case was closed. Caprita later moved to reopen the
   case. (Mot. to Reopen, annexed to Davidoff Decl. as Ex. F, Docket Entry No. 82-7.) The court
   denied this motion on October 19, 2017. (Minute Entry dated Oct. 19, 2017, annexed to
   Davidoff Decl. as Ex. G, Docket Entry No. 82-8.)



                                                   3
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 4 of 15 PageID #: 1399



   agreement (the “2014 MOA”) reflecting their intention to continue negotiations in order to

   implement an alternative dispute resolution (“ADR”) provision in light of “changes in federal

   and state law imposing new obligations on the Employer.” (2014 MOA 6.) The 2014 MOA

   provides in pertinent part:

                  The Parties agree that given changes in federal and state law
                  imposing new obligations on the Employer and exposing
                  Employers to a significantly increased level of litigation, it is in the
                  interest of the Union, Employees, and the Employer to develop an
                  expeditious and effective alternative dispute resolution procedure
                  for the resolution of claims arising under such laws. Accordingly,
                  between the execution of this Agreement and December 1, 2014,
                  as otherwise agreed by the parties, the parties shall meet in good
                  faith to negotiate such an alternative dispute resolution procedure.
                  If the parties are unable to agree to such a procedure in the allotted
                  time, the Employer may submit the dispute to Martin F. Scheinman
                  for final and binding arbitration.

   (Id. at 6–7.) Defendant and the Union subsequently agreed to an ADR provision, memorialized

   in an agreement signed on December 16, 2015 (the “2015 MOA”). Section one of the ADR

   provision of the 2015 MOA provides in pertinent part:

                  The parties agree a goal of this Agreement is to ensure compliance
                  with all federal, state, and local wage hour law and wage parity
                  statutes. Accordingly, to ensure the uniform administration and
                  interpretation of this Agreement in connection with federal, state
                  and local wage-hour and wage parity statutes, all claims brought
                  by either the Union or Employees, asserting violations of or arising
                  under the Fair Labor Standards Act (“FLSA”), New York Home
                  Care Worker Wage Parity Law, or New York Labor Law
                  (collectively, the “Covered Statutes”), in any manner, shall be
                  subject exclusively, to the grievance and arbitration procedures
                  described in this Article . . . . All such claims if not resolved in the
                  grievance procedure, including class grievances filed by the Union,
                  or mediation as described below shall be submitted to final and
                  binding arbitration before Martin F. Scheinman, Esq.

   (2015 MOA 8.) Sections two and three of the 2015 MOA describe the Union’s obligations under

   the ADR provision. (Id. at 9.) Section four provides that “[i]n the event an Employee has

   requested, in writing, that the Union process a grievance alleging a violation of the Covered


                                                     4
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 5 of 15 PageID #: 1400



   Statutes and the Union declines to process a grievance, . . . an Employee solely on behalf of

   herself, may submit her individual claim to mediation, or following the conclusion of mediation,

   to arbitration.” (Id.) Sections five and six provide further procedural frameworks for arbitration.

   (Id. at 10.)

                      iii. Defendant’s motion to stay based on the filing of a grievance by the
                           Union

           On January 7, 2019, Defendant filed a motion to stay this action pending resolution of a

   class grievance filed by the Union. (Def. Mot. to Stay 1.) On January 2, 2019, the Union filed a

   “class action grievance on behalf of all of its home care bargaining unit members employed by

   various agencies,” including Defendant, “concerning claims that employees were not properly

   paid on 24-hour cases and with respect to any other outstanding wage and hour claims arising

   under the Covered Statutes.”4 (Wage and Hour Grievance 1, annexed to Def. Mot. to Stay as Ex.

   B, Docket Entry No. 104-2.)

     II.   Discussion

               a.   Standard of review

           The Federal Arbitration Act (“FAA”) requires courts to compel arbitration of claims that

   the parties have agreed to arbitrate. See AT&T Mobility, LLC v. Concepcion, 563 U.S. 333, 339

   (2011). Courts consider four factors in order to determine whether an action should be dismissed

   in favor of arbitration: “(1) whether the parties agreed to arbitrate; (2) the scope [of] the

   arbitration agreement; (3) whether, if federal statutory claims are asserted, Congress intended


           4
             Although Defendant attaches a copy of the grievance as an exhibit to its motion to stay,
   which references “Exhibit A” to the grievance as defining the “Covered Statutes,” (Wage and
   Hour Grievance 1, annexed to Def. Mot. to Stay as Ex. B, Docket Entry No. 104-2), Defendant
   did not include “Exhibit A” to the grievance in its filing. Defendant argues that the “Covered
   Statutes” include those under which Plaintiffs’ claims are brought in this case. (Mot. to Stay 1.)




                                                      5
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 6 of 15 PageID #: 1401



   those claims to be nonarbitrable; and (4) whether, if some but not all of the claims in the case are

   arbitrable, the case should be stayed pending arbitration.” McAllister v. Conn. Renaissance

   Inc., 496 F. App’x 104, 106 (2d Cir. 2012) (citing JLM Indus., Inc. v. Stolt–Nielsen SA, 387 F.3d

   163, 169 (2d Cir. 2004)); see also Garcia v. Golden Abacus Inc., No. 16-CV-6252, 2017 WL

   2560007, at *2 (S.D.N.Y. June 13, 2017) (same).

          Generally, “as a matter of federal law, any doubts concerning the scope of arbitrable

   issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury

   Constr. Corp., 460 U.S. 1, 24–25 (1983); see also Arrigo v. Blue Fish Commodities, Inc., 408 F.

   App’x 480, 481 (2d Cir. 2011) (quoting same). When an agreement is clear, “it is the language

   of the contract that defines the scope of disputes subject to arbitration.” E.E.O.C. v. Waffle

   House, Inc., 534 U.S. 279, 289 (2002); see also Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229

   (2d Cir. 2016) (explaining that “[t]he threshold question of whether the parties . . . agreed to

   arbitrate is determined by state contract law principles”). An employee’s right to pursue

   statutory claims may only be waived by a CBA if that waiver is “clear[] and unmistakable[].”

   See 14 Penn Plaza LLC v. Pyett, 556 U.S. 247, 274 (2009); see also Lawrence v. Sol G. Atlas

   Realty Co., Inc., 841 F.3d 81, 83–84 (2d Cir. 2016) (refusing to compel arbitration where the

   CBA did not clearly encompass the plaintiffs’ statutory claims).

          In deciding a motion to compel arbitration, courts apply a similar standard to that applied

   to a motion for summary judgment and “draw all reasonable inferences in favor of the non-

   moving party.” Nicosia, 834 F.3d at 229. The party “seeking to avoid arbitration generally bears

   the burden of showing the agreement to be inapplicable or invalid.” Harrington v. Atl. Sounding

   Co., Inc., 602 F.3d 113, 124 (2d Cir. 2010) (citing Green Tree Fin. Corp.–Ala. v. Randolph, 531

   U.S. 79, 91–92 (2000)). In addition, “[a] district court must stay proceedings once it is ‘satisfied




                                                     6
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 7 of 15 PageID #: 1402



   that the parties have agreed in writing to arbitrate an issue or issues underlying the district court

   proceeding.’” Nicosia, 834 F.3d at 229 (quoting WorldCrisa Corp. v. Armstrong, 129 F.3d 71,

   74 (2d Cir. 1997)); see also Katz v. Cellco P’ship, 794 F.3d 341, 345 (2d Cir. 2015) (“[A] stay of

   proceedings [is] necessary after all claims have been referred to arbitration and a stay

   requested.”).

             b.    Defendant’s motion to compel arbitration

           Defendant argues that the claims asserted by Opt-in Plaintiffs “are unquestionably

   subject to the mandatory arbitration procedure” set forth in the 2015 MOA because the Opt-in

   Plaintiffs were employed by Defendant on December 16, 2015, when the 2015 MOA was signed.

   (Def. Mem. 14.) In addition, although acknowledging that “[t]he issue is slightly different” with

   respect to Agarunova because she was no longer an employee when the 2015 MOA was signed,

   Defendant nevertheless argues that the 2015 MOA also binds Agarunova because (1) there is no

   “temporal limit on arbitrability in the 2015 MOA,” and (2) there is a “presumption” that

   Agarunova is covered by the 2015 MOA because she authorized the Union through the 2014

   MOA to “proceed on her behalf to negotiate and finalize an ADR [p]rovision.” (Id. at 14–16.)

          Plaintiffs argue that the arbitration provision in the 2015 MOA “is not a mandatory

   arbitration agreement and therefore does not bar this class action from proceeding in this forum,”

   and, even if it is mandatory, the arbitration provision does not bind Agarunova because she “was

   not employed by Defendant at the time the provision was adopted.” (Pls. Opp’n to Mot. to

   Compel 3, Docket Entry No. 83 (emphasis omitted).) In support of Plaintiffs’ argument that

   Agarunova is not bound by the arbitration provision, Plaintiffs contend that “because

   [Agarunova] was not employed by [Defendant] when the ADR [p]rovision became effective,

   [Agarunova] was not a party to and the Union did not have authority to bind Plaintiff to the 2015




                                                     7
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 8 of 15 PageID #: 1403



   [MOA].” (Id. at 16.) Plaintiffs also argue that the 2014 MOA is not sufficient to “vest [the]

   [U]nion with representative authority to bind former employees” to arbitration. (Id. at 17.)

                     i.   The arbitration provision of the 2015 MOA does not bind Agarunova
                          because she was not an employee when the 2015 MOA was signed

           Agarunova is not bound by the agreement to arbitrate because she was neither an

   employee of Defendant nor represented by the Union as of December 16, 2015, the date of the

   signing of the 2015 MOA, and is therefore not bound by the 2015 MOA.5 See Republic of

   Ecuador v. Chevron Corp., 638 F.3d 384, 392 (2d Cir. 2011) (“Under federal law, ‘arbitration is

   a matter of contract and a party cannot be required to submit to arbitration any dispute which he

   has not agreed so to submit.’” (quoting AT&T Techs., Inc. v. Commn’ns Workers of Am., 475

   U.S. 643, 648 (1986))); see also Chu v. Chinese-Am. Planning Council Home Attendant

   Program, Inc., 194 F. Supp. 3d 221, 228 (S.D.N.Y. 2016) (explaining that the union’s authority

   extended only to “then-current employees” and that the plaintiffs could not “be bound by

   subsequently adopted amendments to a collective bargaining agreement to which they were not

   parties”).

           Defendant relies on Rodriguez v. New York Foundation for Senior Citizens Home

   Attendant Services, No. 15-CV-9817 (S.D.N.Y. July 14, 2016), to argue that based on the “same

   set of facts” a district court “granted the defendants’ motion to compel arbitration of plaintiff’s

   federal and state wage and hour claims.” (Def. Mem. 14.) Defendant argues that the Rodriguez

   plaintiff “was employed from July 2014 through June 2015,” and that “her employment therefore

   ended prior to the execution of the [arbitration agreement] in December 2015.” (Id. at 14–15.)



           5
             The 2015 MOA instructs that “all claims brought by either the Union or Employees,
   asserting violations or arising under the [FLSA] . . . shall be subject exclusively, to the grievance
   and arbitration procedure described in this Article.” (2015 MOA 8.)



                                                     8
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 9 of 15 PageID #: 1404



   Nevertheless, the Rodriguez court granted the defendants’ motion to compel arbitration. (Id. at

   15.) Defendant argues that in reaching that conclusion, the Rodriguez court “observed that . . . in

   the absence of a provision placing a temporal limitation on arbitrability, an arbitration provision

   may cover claims that accrued prior to the execution of the agreement to arbitrate.” (Id.)

   Defendant argues that because Agarunova “cannot point to any temporal limitation on

   arbitrability in the 2015 MOA,” she must arbitrate her claims. (Id.)

          Defendant’s reliance on Rodriguez is misplaced. In Rodriguez, there was an arbitration

   agreement in place at the time of the plaintiff’s employment. No. 15-CV-9817, at *2. That

   agreement provided that “[a] grievance is subject to arbitration,” and defined “grievance[]” as

   “any dispute between the [u]nion (on its behalf or on behalf of any employee) with the employer

   involving the proper application, interpretation, or compliance with the specific written provision

   of the [collective bargaining agreement].” Id. After the plaintiff in Rodriguez left her job, her

   former union and her former employer modified the collective bargaining agreement to “clarif[y]

   certain provisions . . . including . . . the scope and application of the company’s mandatory

   arbitration process to address grievances.” Id. at *2–3. The plaintiff did not dispute that she was

   bound by an arbitration provision included in the collective bargaining agreement in place at the

   time of her employment. Instead, she argued that the arbitration provision did not cover claims

   arising before the agreement was signed but rather only those claims which accrued after the

   modification to the agreement. Id. at *6. In rejecting this argument, the Rodriguez court found

   that the plaintiff was bound by the arbitration provision because she could not “point to any

   temporal limit on the arbitrability in either [arbitration agreement].” Id.

          Rodriguez provides no support for Defendant’s argument. Defendant does not dispute

   that the collective bargaining agreement did not include any arbitration provision until after the




                                                     9
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 10 of 15 PageID #: 1405



   termination of Agarunova’s employment, unlike the CBA in Rodriguez that was in effect at the

   time of the Rodriguez plaintiff’s employment. In addition, unlike the Rodriguez plaintiff,

   Agarunova does not only challenge the scope of the claims covered by the 2015 MOA and

   whether it covers claims accruing before the agreement was finalized, but also disputes that she

   is bound by the 2015 MOA in the first place.

                     ii.   The 2014 MOA does not bind Agarunova to the arbitration provision
                           in the 2015 MOA because the 2014 MOA was only an agreement to
                           agree

          In support of its argument that Agarunova is bound to the arbitration provision of the

   2015 MOA, Defendant also argues that the 2014 MOA, which was in place while Agarunova

   was still employed and which bound the parties to meet in good faith to negotiate an ADR

   provision, binds Agarunova to the subsequently negotiated arbitration provision in the 2015

   MOA. (Def. Mem. 15–17.) In support of this argument, Defendant relies on Chu, 194 F. Supp.

   3d at 221. (Id. at 15–16.)

          “[D]espite the strong federal policy favoring arbitration, arbitration remains a creature of

   contract,” and courts must therefore “decide whether the parties to a contract have agreed to

   arbitrate disputes.” Starke v. SquareTrade, Inc., 913 F.3d 279, 288 (2d Cir. 2019); see also

   Henry Schein, Inc. v. Archer & White Sales, Inc., --- U.S. --- , --- , 139 S. Ct. 524, 529 (2019)

   (“[A]rbitration is a matter of contract, and courts must enforce arbitration contracts according to

   their terms.”); Holick v. Cellular Sales of N.Y., LLC, 802 F.3d 391, 395 (2d Cir. 2015) (“[A]

   party cannot be required to submit to arbitration any dispute which [the party] has not agreed so

   to submit.” (quoting JLM Indus., Inc. v. Stolt–Nielsen SA, 387 F.3d 163, 171 (2d Cir. 2004))).

   The question of whether parties have agreed to arbitrate “is governed by state-law principles of

   contract formation.” Starke, 913 F.3d at 288; see also Meyer v. Uber Techs., Inc., 868 F.3d 66,




                                                    10
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 11 of 15 PageID #: 1406



   74 (2d Cir. 2017) (“State law principles of contract formation govern the arbitrability question.”

   (quoting Nicosia, 834 F.3d at 231)). “To create a binding contract under New York law, the

   parties must provide a ‘manifestation of mutual assent sufficiently definite to assure that they are

   truly in agreement with respect to all material terms.’” NRP Holdings LLC v. City of Buffalo,

   916 F.3d 177, 199 (2d Cir. 2019) (quoting Stonehill Capital Mgmt., LLC v. Bank of the W., 28

   N.Y.3d 439, 448 (2016)) (alterations omitted); see also Starke, 913 F.3d at 288 (“It is a basic

   tenet of contract law that, in order to be binding, a contract requires a ‘meeting of the minds’ and

   ‘a manifestation of mutual assent.’” (citation omitted)). Further, under New York law, “[t]he

   mere expectation that a contract will be entered into does not constitute a contract.” NRP

   Holdings, LLC, 916 F.3d at 201 (quoting Papa v. N.Y. Tel. Co., 72 N.Y.2d 879, 881 (1988)). In

   other words, a “mere agreement to agree, in which a material term is left for future negotiations,

   is unenforceable.” Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 95 (2d

   Cir. 2007) (citation omitted); see also Hudson & Broad, Inc. v. J.C. Penney Corp., Inc., 553 F.

   App’x 37, 39 (2d Cir. 2014) (explaining that “mere ‘agreements to agree’ will not constitute

   enforceable contracts under New York law”); L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419,

   430 (2d Cir. 2011) (stating that an agreement to agree merely “buys a party an assurance that the

   transaction will falter only over a genuine disagreement” (citation omitted)); Brown v. Cara, 420

   F.3d 148, 151 (2d Cir. 2005) (A “preliminary agreement is not enforceable as to the ultimate

   contractual goal contemplated in the document, [though] it is enforceable as an obligation

   between the parties to negotiate in good faith within the framework of the agreement.”).

          The 2014 MOA states in pertinent part that “the parties shall meet in good faith to

   negotiate . . . an alternative dispute resolution procedure.” (2014 MOA 6–7.) The 2014 MOA

   bound the parties only to “negotiate in good faith”; it did not bind the parties, or those




                                                    11
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 12 of 15 PageID #: 1407



   represented by the parties, to the “ultimate contractual objective.” Vacold LLC v. Cerami, 545

   F.3d 114, 124 (2d Cir. 2008) (noting that preliminary agreements with open terms “do not

   commit the parties to their ultimate contractual objective” (alteration and citation omitted));

   Aventis Envtl. Sci. USA LP v. Scotts Co., 383 F. Supp. 2d 488, 511 (S.D.N.Y. 2015) (“It is classic

   hornbook law that a mere ‘agreement to agree’ or ‘a contract to contract’ in the future is a legally

   unenforceable provision.”); Carruthers v. Flaum, 450 F. Supp. 2d 288, 311 (S.D.N.Y. 2006)

   (“As a general rule, a contract requires a final meeting of the minds; mere ‘agreements to agree’

   are not binding.”). The 2014 MOA, therefore, did not bind Agarunova to the ultimate

   contractual objective — an agreement to arbitrate future disputes, as set forth in the 2015 MOA.

          Defendant “acknowledges that there is case law standing for the proposition that an

   employee who was not employed at the time [that an agreement] was executed cannot be subject

   to [that agreement].” (Def. Mem. 15 (citing Chu, 194 F. Supp. 3d at 221).) For example, in Chu,

   194 F. Supp. 3d at 221, a district court held that a union’s authority to bargain only extended to

   then-current employees. (Defs. Mem. 15–16.) Defendant argues, however, that the Chu court

   cited to Meza v. General Battery Corporation, 908 F.2d 1262, 1271 (5th Cir. 1990), and noted in

   a parenthetical that the Meza court found that “[a]bsent some evidence that past members

   expressly or impliedly authorized the union to proceed in their behalf, there can be no

   presumption that the [u]nion had authority to act in a representative capacity.” (Defs. Mem. 16.)

   Relying on this parenthetical in Chu, quoting a 1990 decision by the Fifth Circuit, Defendant

   argues that because in this case “there exists evidence to demonstrate that [Agarunova] impliedly

   authorized [the Union] to proceed on her behalf when adopting the ADR provision,” i.e., the

   2014 MOA, she is required to arbitrate her claims. (Id. at 17.)

          Even if Meza were controlling, which it is not, there is insufficient evidence that




                                                    12
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 13 of 15 PageID #: 1408



   Agaunova authorized the Union to bind her to the subsequent arbitration provision in the 2015

   MOA. Agarunova authorized the Union to “meet in good faith to negotiate . . . an alternative

   dispute resolution procedure.” (2014 MOA 6–7.) As explained above, such an agreement does

   not bind the parties to their ultimate contractual objective, Brown, 420 F.3d at 151, but instead

   “buys a party an assurance that the transaction will falter only over a genuine disagreement,” L-7

   Designs, Inc., 647 F.3d at 430 (citation omitted). There is therefore no legal support for

   Defendant’s argument that because Agarunova was an employee when the Union signed the

   2014 MOA, she gave the Union the authority to bind her to the ADR provision in the 2015 MOA

   even though she was no longer represented by the Union at the time the parties entered in to the

   2015 MOA. Accordingly, the Court denies Defendant’s motion to compel as to Agarunova.

                     iii. The Opt-in Plaintiffs

          Defendant argues that the Opt-in Plaintiffs were parties to the 2015 MOA and are

   therefore bound by the arbitration provision in that agreement. (Def. Mem. 14.) In particular,

   Defendant argues that “[i]t is beyond question that the parties to the 2015 MOA agreed to

   arbitrate claims asserted pursuant to the FLSA and NYLL” and the 2015 MOA “is

   unambiguously mandatory in scope.” (Id. at 9.) Defendant also argues that although in a recent

   case “involving a virtually identical arbitration provision,” the district court held that arbitration

   was not mandatory, that decision is “in conflict with . . . other cases,” is “flawed,” and “should

   not be followed.” (Id. at 11–13); see Abdullayeva v. Attending Homecare Servs., LLC, No. 17-

   CV-5951, 2018 WL 1181644 (E.D.N.Y. Mar. 5, 2018).

          Plaintiffs argue that although Defendants employed the Opt-in Plaintiffs in December of

   2015 when the Union and Defendant executed the 2015 MOA, the arbitration provision is “at

   best unclear as to whether employees must arbitrate their claims or, more correctly, the clause




                                                     13
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 14 of 15 PageID #: 1409



   provides only for voluntary arbitration at the employee’s request.” (Pls. Opp’n to Mot. to

   Compel 6.) Plaintiffs also argue that Abdullayeva is persuasive and should be followed. (Id. at

   9–10.)

            The parties agree that the arbitration provision in the 2015 MOA is identical to the

   provision in the memorandum of agreement at issue in Abdullayeva. In Abdullayeva, the district

   court held that “[t]he arbitration provision . . . is confusing [and] . . . does not clearly require [the

   plaintiff] to arbitrate her claims, so she can pursue them in court.” Abdullayeva, 2018 WL

   1181644, at *6. Because Abdullayeva is currently pending on appeal before the Second Circuit,

   the Court reserves decision on the motion to compel with respect to the Opt-in Plaintiffs’ claims

   pending the Second Circuit’s decision in Abdullayeva.

              c.   Defendant’s motion to stay

            Defendant argues that “now that Plaintiffs’ Union has filed a class-wide grievance

   pursuant to the terms of the mandatory ADR [p]rovision covering all of Plaintiffs’ wage and

   hour claims pending in this action,” the Court “must stay the current action and allow Plaintiffs’

   claims to proceed in the forum agreed to by the parties.” (Def. Mot. to Stay 2.)

            Plaintiffs argue that Defendant’s motion to stay should be denied because (1) “the issues

   presented by the stayed grievance are tangential to this case”; (2) “the stayed grievance is filed

   on behalf of the [U]nion’s ‘home care bargaining unit members’ and thus cannot include former

   employees like [Agarunova]”; and (3) the Union “cannot adequately represent the Class.” (Pls.

   Opp’n to Mot. to Stay 1, Docket Entry No. 105.)

            The grievance filed by the Union is brought “on behalf of [the Union’s] home care

   bargaining unit members employed by various agencies,” including Defendant. (Wage and Hour

   Grievance 1.) Defendant does not dispute that the grievance is not brought on behalf of




                                                      14
Case 1:16-cv-00638-MKB-RLM Document 111 Filed 03/25/19 Page 15 of 15 PageID #: 1410



   Agarunova, since she was neither a “home care bargaining unit member” nor “employed” by

   Defendant at the time the grievance was filed on January 2, 2019. Accordingly, the grievance is

   not filed on Agarunova’s behalf and Defendant’s motion to stay as to Agarunova is denied.

           In addition, because the Court stays this action as to the Opt-in Plaintiffs pending

   resolution of Abdullayeva, the motion to stay as to the Opt-in Plaintiffs is denied as moot.

    III.   Conclusion

           For the foregoing reasons, the Court denies Defendant’s motion to compel arbitration and

   motion to stay as to Agarunova, reserves decision on Defendant’s motion to compel as to the

   Opt-in Plaintiffs, and denies the motion to stay as moot as to the Opt-in Plaintiffs.

   Dated: March 25, 2019
          Brooklyn, New York


                                                         SO ORDERED:


                                                              s/ MKB
                                                         MARGO K. BRODIE
                                                         United States District Judge




                                                    15
